FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of 5/5/2011 Ternium S.A. (Translation of Registrant's name into English) Ternium S.A. 29, Avenue De La Porte - Neuve, 3rd Floor L-2227 Luxembourg (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-F Ö Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes No Ö If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Ternium S.A.’s consolidated financial statements as of March 31, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TERNIUM S.A. By: /s/ Pablo Brizzio Name: Pablo Brizzio Title: Chief Financial Officer By: /s/ Daniel Novegil Name: Daniel Novegil Title: Chief Executive Officer Dated: May 5 , 2011 TERNIUM S.A. CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS AS OF MARCH 31, 2011 AND FOR THE THREE-MONTH PERIODS ENDED MARCH 31, 2 29 Avenue de la Porte-Neuve, 3 rd floor L – 2227 R.C.S. Luxembourg: B 98 668 TERNIUM S.A. Consolidated condensed interim financial statements as of March 31, 2011 and for the three-month periods ended March 31, 2011 and 2010 (All amounts in USD thousands) CONSOLIDATED CONDENSED INTERIM INCOME STATEMENTS Three-month period ended March 31, Notes (Unaudited) Net sales 3 2,146,873 1,650,599 Cost of sales 3 & 4 (1,675,074) (1,213,645) Gross profit 3 471,799 436,954 Selling, general and administrative expenses 3 & 5 (189,070) (144,310) Other operating income (expenses), net 3 8,295 855 Operating income 3 291,024 293,499 Interest expense (15,386) (18,920) Interest income 6,625 4,126 Interest income – Sidor financial asset 11 3,792 27,232 Other financial income (expenses), net 6 69,756 96,235 Equity in earnings (losses) of associated companies 140 (223) Income before income tax expense 355,951 401,949 Income tax expense (112,796) (156,832) Profit for the period 243,155 245,117 Attributable to: Equity holders of the Company 204,690 205,238 Non-controlling interest 38,465 39,879 243,155 245,117 Weighted average number of shares outstanding 1,984,373,072 2,004,743,442 Basic and diluted earnings per share for profit attributable to the equity holders of the company (expressed in USD per share) 0.10 0.10 The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December31, 2010 . - 2- TERNIUM S.A. Consolidated condensed interim financial statements as of March 31, 2011 and for the three-month periods ended March 31, 2011 and 2010 (All amounts in USD thousands) CONSOLIDATED CONDENSED INTERIM STATEMENTS OF COMPREHENSIVE INCOME Three-month period ended March 31, (Unaudited) Profit for the period 243,155 245,117 Other comprehensive income: Currency translation adjustment 44,885 57,811 Changes in the fair value of derivatives classified 6,265 790 as cash flow hedges Income tax relating to cash flow hedges (237) Other comprehensive income for the period, net of tax 49,270 58,364 Total comprehensive income for the period 292,425 303,481 Attributable to: Equity holders of the Company 256,362 265,872 Non-controlling interest 36,063 37,609 292,425 303,481 The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December31, 2010. - 3- TERNIUM S.A. Consolidated condensed interim financial statements as of March 31, 2011 and for the three-month periods ended March 31, 2011 and 2010 (All amounts in USD thousands) CONSOLIDATED CONDENSED INTERIM STATEMENTS OF FINANCIAL POSITION Notes March 31, 2011 December 31, 2010 ASSETS (Unaudited) Non-current assets Property, plant and equipment, net 7 4,342,533 4,262,896 Intangible assets, net 8 1,157,864 1,129,348 Investments in associated companies 8,321 8,212 Sidor financial asset 11 - 74,549 Other investments 31,418 35,575 Deferred tax assets 12,290 12,387 Receivables, net 91,846 5,644,272 56,471 5,579,438 Current assets Receivables 95,891 94,573 Derivative financial instruments 279 212 Inventories, net 2,053,024 1,953,390 Trade receivables, net 834,143 663,502 Sidor financial asset 11 223,548 183,439 Other investments 796,766 848,400 Cash and cash equivalents 1,714,053 5,717,704 1,779,416 5,522,932 Non-current assets classified as held for sale 10,574 9,961 5,728,278 5,532,893 Total assets 11,372,550 11,112,331 EQUITY Capital and reserves attributable to the company’s equity holders 5,987,102 5,880,740 Non-controlling interest 1,191,024 1,135,361 Total equity 7,178,126 7,016,101 LIABILITIES Non-current liabilities Provisions 20,055 16,144 Deferred income tax 885,541 877,742 Other liabilities 216,772 201,312 Derivative financial instruments 8,971 18,822 Borrowings 1,184,595 2,315,934 1,426,574 2,540,594 Current liabilities Current tax liabilities 363,959 294,902 Other liabilities 149,073 123,610 Trade payables 747,038 588,086 Derivative financial instruments 29,783 35,955 Borrowings 588,637 1,878,490 513,083 1,555,636 Total liabilities 4,194,424 4,096,230 Total equity and liabilities 11,372,550 11,112,331 Contingencies, commitments and restrictions to the distribution of profits are disclosed in Note 10. The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December31, 2010. -4- TERNIUM S.A. Consolidated condensed interim financial statements as of March 31, 2011 and for the three-month periods ended March 31, 2011 and 2010 (All amounts in USD thousands) CONSOLIDATED CONDENSED INTERIM STATEMENTS OF CHANGES IN EQUITY Attributable to the Company’s equity holders (1) Capital stock Treasury shares Initial public offering expenses Reserves (4) Capital stock issue discount Currency translation adjustment Retained earnings Total Non- controlling interest TotalEquity Balance at January 1, 2011 - Profit for the period 204,690 204,690 38,465 243,155 Other comprehensive income (loss) for the period Currency translation adjustment 47,782 47,782 (2,897) 44,885 Cash flow hedges, net of tax 3,890 3,890 495 4,385 Total comprehensive income for the period - - - 3,890 - 47,782 204,690 256,362 36,063 292,425 Repurchase of own shares to Usiminas (3) (150,000) (150,000) (150,000) Contributions from non-controlling shareholders in consolidated subsidiaries (6) - 19,600 19,600 Balance at March 31, 2011 (Unaudited) (1) Shareholders’ equity determined in accordance with accounting principles generally accepted in Luxembourg is disclosed in Note 10 (iii). (2) The Company has an authorized share capital of a single class of 3.5 billion shares having a nominal value of USD 1.00 per share. As of March 31, 2011, there were 2,004,743,442 shares issued. All issued shares are fully paid. (3) See note 12. (4) Include legal reserve under Luxembourg law for USD 200.5 million, distributable reserves under Luxembourg law for USD 101.4 million, undistributable reserves under Luxembourg law for USD 1.4 billion, hedge accounting reserve, net of tax effect, for USD (18.5) million and reserves related to the acquisition of non-controlling interest in subsidiaries according to IAS 27 for USD (58.5) million. (5) Represents the difference between book value of non-monetary contributions received from shareholders under Luxembourg GAAP and IFRS. (6) Corresponds to the contribution made by Nippon Steel Corporation in Tenigal, S.R.L. de C.V. Dividends may be paid by Ternium to the extent distributable retained earnings calculated in accordance with Luxembourg law and regulations exist. Therefore, retained earnings included in these consolidated condensed interim financial statements may not be wholly distributable. See Note 10 (iii). The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December31, 2010. - 5- TERNIUM S.A. Consolidated condensed interim financial statements as of March 31, 2011 and for the three-month periods ended March 31, 2011 and 2010 (All amounts in USD thousands) CONSOLIDATED CONDENSED INTERIM STATEMENTS OF CHANGES IN EQUITY Attributable to the Company’s equity holders (1) Capitalstock Initial public offering expenses Reserves (3) Capital stock issue discount Currency translation adjustment Retained earnings Total Non- controlling interest Total Equity Balance at January 1, 2010 2,004,743 (23,295) 1,726,216 (2,324,866) (570,844) 4,484,388 5,296,342 964,897 6,261,239 Profit for the period 205,238 205,238 39,879 245,117 Other comprehensive income (loss) for the period Currency translation adjustment 60,143 60,143 (2,332) 57,811 Cash flow hedges, net of tax 491 491 62 553 Total comprehensive income for the period - - 491 - 60,143 205,238 265,872 37,609 303,481 Balance at March 31, 2010 (Unaudited) 2,004,743 (23,295) 1,726,707 (2,324,866) (510,701) 4,689,626 5,562,214 1,002,506 6,564,720 (1) Shareholders’ equity determined in accordance with accounting principles generally accepted in Luxembourg is disclosed in Note 10 (iii). (2) The Company has an authorized share capital of a single class of 3.5 billion shares having a nominal value of USD 1.00 per share. As of March 31, 2010, there were 2,004,743,442 shares issued. All issued shares are fully paid. (3) Include legal reserve under Luxembourg law for USD 200.5 million, distributable reserves under Luxembourg law for USD 101.4 million, undistributable reserves under Luxembourg law for USD 1.4 billion, hedge accounting reserve, net of tax effect, for USD (22.4) million and reserves related to the acquisition of non-controlling interest in subsidiaries according to IAS 27 for USD (58.5) million. (4) Represents the difference between book value of non-monetary contributions received from shareholders under Luxembourg GAAP and IFRS. Dividends may be paid by Ternium to the extent distributable retained earnings calculated in accordance with Luxembourg law and regulations exist. Therefore, retained earnings included in these consolidated financial statements may not be wholly distributable. See Note 10 (iii). The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December31, 2010. -6 - TERNIUM S.A. Consolidated condensed interim financial statements as of March 31, 2011 and for the three-month periods ended March 31, 2011 and 2010 (All amounts in USD thousands) CONSOLIDATED CONDENSED INTERIM STATEMENTS OF CASH FLOWS Three-month periodended March 31, Notes (Unaudited) Cash flows from operating activities Profit for the period Adjustments for: Depreciation and amortization 7 & 8 102,695 91,279 Income tax accruals less payments 55,631 116,793 Equity in (earnings) losses of associated companies (140) 223 Interest accruals less payments (6,438) (9,599) Changes in provisions 4,890 1,953 Changes in working capital (56,353) (22,961) Interest income – Sidor financial asset 11 (3,792) (27,232) Net foreign exchange results and others (91,010) (82,401) Net cash provided by operating activities Cash flows from investing activities Capital expenditures 7 & 8 (109,682) (54,534) Decrease in other investments 55,792 19,639 Proceeds from the sale of property, plant and equipment 305 665 Proceeds from Sidor financial asset 11 38,233 300,209 Net cash (used in) provided by investing activities Cash flows from financing activities Contributions from minority shareholders in consolidated subsidiaries 19,600 - Repurchase of treasury shares (150,000) - Proceeds from borrowings 87,147 1,439 Repayments of borrowings (256,520) (290,479) Net cash used in financing activities (Decrease) Increase in cash and cash equivalents Movement in cash and cash equivalents At January 1, 1,779,416 2,095,798 Effect of exchange rate changes 1,124 1,051 (Decrease) Increase in cash and cash equivalents (66,487) 290,111 Cash and cash equivalents at March 31, (1) In addition, the Company had restricted cash for USD 1,843. As of March 31, 2010 there was no restricted cash. Additionally, the Company had other investments with a maturity of more than three months for USD 796,766 at March 31, 2011. The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December31, 2010. -7 - TERNIUM S.A. Notes to the Consolidated Condensed Interim Financial Statements INDEX TO THE NOTES TO THE CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS 1 General information and basis of presentation 2 Accounting policies 3 Segment information 4 Cost of sales 5 Selling, general and administrative expenses 6 Other financial income (expenses), net 7 Property, plant and equipment, net 8 Intangible assets, net 9 Distribution of dividends 10 Contingencies, commitments and restrictions on the distribution of profits 11 Nationalization of Sidor 12 Repurchase of Shares from Usiminas concurrently with secondary public offering 13 Related party transactions 14 Recently issued accounting pronouncements 15 Subsequent events -8 - TERNIUM S.A. Notes to the Consolidated Condensed Interim Financial Statements (Contd.) 1 General information and basis of presentation Ternium S.A. (the “Company” or “Ternium”), was incorporated on December 22, 2003 to hold investments in flat and long steel manufacturing and distributing companies. The Company has an authorized share capital of a single class of 3.5 billion shares having a nominal value of USD 1.00 per share. As of March 31, 2011, there were 2,004,743,442 shares issued. All issued shares are fully paid. Following a corporate reorganization carried out during fiscal year 2005, in January 2006 the Company successfully completed its registration process with the United States Securities and Exchange Commission (“SEC”). Ternium’s ADSs began trading on the New York Stock Exchange under the symbol “TX” on February 1, 2006. The Company’s initial public offering was settled on February 6, 2006. On January 31, 2011, the Company filed with the SEC a registration statement on form F-3 relating to sales of equity and debt securities. The Company was initially established as a public limited liability company (société anonyme) under Luxembourg’s 1929 holding company regime. Until termination of such regime on December 31, 2010, holding companies incorporated under the 1929 regime (including the Company) were exempt from Luxembourg corporate and withholding tax over dividends distributed to shareholders. On January 1, 2011, the Company became an ordinary public limited liability company (société anonyme) and, effective as from that date, the Company is subject to all applicable Luxembourg taxes (including, among others, corporate income tax on its worldwide income) and its dividend distributions will generally be subject to Luxembourg withholding tax. However, dividends received by the Company from subsidiaries in high income tax jurisdictions, as defined under Luxembourg law, will continue to be exempt from corporate income tax in Luxembourg under Luxembourg’s participation exemption. In light of the impending termination of Luxembourg’s 1929 holding company regime, in the fourth quarter of 2010, the Company carried out a multi-step corporate reorganization, which included, among other transactions, the contribution of all of the Company’s assets and liabilities to a wholly-owned, newly-incorporated Luxembourg subsidiary and the restructuring of indirect holdings in certain subsidiaries. The reorganization was completed in December 2010, and resulted in a non-taxable revaluation of the accounting value (under Luxembourg GAAP) of the Company’s assets. Following the completion of the corporate reorganization, and upon its conversion into an ordinary Luxembourg holding company, the Company recorded a special reserve for tax purposes in a significant amount. The Company expects that, as a result of its corporate reorganization, its current overall tax burden will not increase, as all or substantially all of its dividend income will come from high income tax jurisdictions. In addition, the Company expects that dividend distributions for the foreseeable future will be imputed to the special reserve and therefore should be exempt from Luxembourg withholding tax under current Luxembourg law. The name and percentage of ownership of subsidiaries that have been included in consolidation in these Consolidated Condensed Interim Financial Statements is disclosed in Note 2 to the audited Consolidated Financial Statements for the year ended December 31, 2010. Certain comparative amounts have been reclassified to conform to changes in presentation in the current period. The preparation of consolidated condensed interim financial statements requires management to make estimates and assumptions that might affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the statement of financial position, and also the reported amounts of revenues and expenses for the reported periods. Actual results may differ from these estimates. Material intercompany transactions and balances have been eliminated in consolidation. However, the fact that the functional currency of the Company’s subsidiaries differ, results in the generation of foreign exchange gains and losses that are included in the consolidated condensed interim income statement under “Other financial income (expenses), net”. These Consolidated Condensed Interim Financial Statements have been approved for issue by the Board of Directors of Ternium on May 4, 2011. -9 - TERNIUM S.A. Notes to the Consolidated Condensed Interim Financial Statements (Contd.) 2 Accounting policies These Consolidated Condensed Interim Financial Statements have been prepared in accordance with IAS 34, “Interim Financial Reporting”. These Consolidated Condensed Interim Financial Statements should be read in conjunction with the audited Consolidated Financial Statements for the year ended December 31, 2010, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board, and adopted by the European Union. Recently issued accounting pronouncements were applied by the Company as from their respective dates. These Consolidated Condensed Interim Financial Statements have been prepared following the same accounting policies used in the preparation of the audited Consolidated Financial Statements for the year ended December 31, 2010. 3 Segment information Reportable operating segments For management purposes, the Company is organized on a worldwide basis into the following segments: flat steel products, long steel products and others. The flat steel products segment comprises the manufacturing and marketing of hot rolled coils and sheets, cold rolled coils and sheets, tin plate, welded pipes, hot dipped galvanized and electro-galvanized sheets, pre-painted sheets and other tailor-made products to serve its customers’ requirements. The long steel products segment comprises the manufacturing and marketing of billets (steel in its basic, semi-finished state), wire rod and bars. The other products segment includes products other than flat and long steel, mainly pig iron, pellets and pre-engineered metal buildings. Three-month period ended March 31, 2011 (Unaudited) Flat steel products Long steel products Other Total Net sales 1,848,344 254,199 44,330 2,146,873 Cost of sales (1,468,320) (184,673) (22,081) (1,675,074) Gross profit 380,024 69,526 22,249 471,799 Selling, general and administrative expenses (164,272) (20,251) (4,547) (189,070) Other operating income (expenses), net 6,133 1,774 388 8,295 Operating income 221,885 51,049 18,090 291,024 Depreciation - PP&E 77,046 6,249 1,601 84,896 Three-month period ended March 31, 2010 (Unaudited) Flat steel products Long steel products Other Total Net sales 1,427,088 172,652 50,859 1,650,599 Cost of sales (1,066,189) (120,254) (27,202) (1,213,645) Gross profit 360,899 52,398 23,657 436,954 Selling, general and administrative expenses (127,728) (12,045) (4,537) (144,310) Other operating income (expenses), net 590 275 (10) 855 Operating income 233,761 40,628 19,110 293,499 Depreciation - PP&E 68,286 4,586 1,522 74,394 - 10- TERNIUM S.A. Notes to the Consolidated Condensed Interim Financial Statements (Contd.) 3 Segment information (continued) Geographical information Ternium sells its products to three main geographical areas: South and Central America, North America, and Europe and others. The North American area comprises principally United States, Canada and Mexico. The South and Central American area comprises principally Argentina, Colombia, Chile, Paraguay, Ecuador, Guatemala, Costa Rica and Brazil. Three-month period ended March 31, 2011 (Unaudited) South and Central America North America Europe and other Total Net sales 896,300 1,218,630 31,943 2,146,873 Depreciation - PP&E 35,083 49,808 5 84,896 Three-month period ended March 31, 2010 (Unaudited) South and Central America North America Europe and other Total Net sales 614,945 1,007,250 28,404 1,650,599 Depreciation - PP&E 26,784 47,606 4 74,394 4 Cost of sales Three-month period ended March 31, (Unaudited) Inventories at the beginning of the year 1,953,390 1,350,568 Translation differences 25,348 29,315 Plus: Charges for the period Raw materials and consumables used and other movements 1,380,567 920,238 Services and fees 55,267 36,530 Labor cost 135,875 108,808 Depreciation of property, plant and equipment 81,358 70,122 Amortization of intangible assets 4,330 4,482 Maintenance expenses 80,947 68,979 Office expenses 2,066 1,372 Freight and transportation 11,893 7,739 Insurance 1,426 1,982 Charge (Recovery) of obsolescence allowance (2,398) (2,121) Recovery from sales of scrap and by-products (9,900) (11,781) Others 7,929 6,321 Less: Inventories at the end of the period (2,053,024) (1,378,909) Cost of Sales - 11 - TERNIUM S.A. Notes to the Consolidated Condensed Interim Financial Statements (Contd.) 5 Selling, general and administrative expenses Three-month period ended March 31, (Unaudited) Services and fees 15,960 11,110 Labor cost 42,970 35,397 Depreciation of property plant and equipment 3,538 4,272 Amortization of intangible assets 13,469 12,403 Maintenance and expenses 3,745 1,932 Taxes 29,992 18,714 Office expenses 7,289 7,917 Freight and transportation 65,650 49,302 Increase (Decrease) of allowance for doubtful accounts 683 (182) Others 5,774 3,445 Selling, general and administrative expenses 6 Other financial income (expenses), net Three-month period ended March 31, (Unaudited) Net foreign exchange gain 70,464 100,965 Change in fair value of derivative instruments 1,795 (2,073) Debt issue costs (1,186) (1,146) Others (1,317) (1,511) Other financial income (expenses), net 7 Property, plant and equipment, net Three-month period ended March 31, (Unaudited) At the beginning of the year 4,262,896 4,040,415 Currency translation differences 67,672 100,025 Additions 98,577 50,818 Disposals (1,716) (745) Depreciation charge (84,896) (74,394) At the end of the period - 12- TERNIUM S.A. Notes to the Consolidated Condensed Interim Financial Statements (Contd.) 8 Intangible assets, net Three-month period ended March 31, (Unaudited) At the beginning of the year 1,129,349 1,085,412 Currency translation differences 35,209 49,461 Additions 11,105 3,716 Amortization charge (17,799) (16,885) At the end of the period 9 Distribution of dividends On February 22, 2011, the Board of Directors proposed a dividend distribution of USD 0.075 per share (USD 0.75 per ADS), or approximately USD 150.4 million in the aggregate, which is subject to shareholder’s approval at the Company’s annual general shareholders’ meeting to be held on June 1, 2011. If the annual dividend is approved at the annual general shareholders’ meeting, the payment date is expected to be on June 9, 2011. 10 Contingencies, commitments and restrictions on the distribution of profits This note should be read in conjunction with Note 27 to the Company’s audited Consolidated Financial Statements for the year ended December 31, 2010. Significant changes or events since the date of issue of such financial statements are as follows: (i) Siderar Siderar, within the investment plan, has entered into several commitments to acquire new production equipment for a total consideration of USD 124.8 million. Siderar is a party to a long-term contract with Air Liquide Argentina S.A. for the supply of oxygen, nitrogen and argon. The agreement requires Siderar to take or pay minimum daily amounts of these gases for an aggregate amount of USD 62.9 million to satisfy Siderar’s current production needs through 2021, and to make incremental purchases of these gases for an aggregate amount of USD 113.5 million to satisfy the requirements through 2025 of a new separation facility to be constructed as part of Siderar's expansion plan. As a result of the several global crisis that began in 2008 and the uncertainties surrounding the evolution of steel demand in the domestic and global markets, the parties engaged in discussions for the renegotiation of the contract. In February 2011, Siderar and Air Liquide Argentina reached agreement on the terms of the renegotiation; the obligations of the parties under the agreement related to the new separation facility were suspended through March 31, 2012, and Siderar agreed to purchase from Air Liquide Argentine certain equipment for an aggregate amount of approximately USD 22.3 million. If Siderar were to resume its expansion plan on or prior to March 31, 2012, Air Liquide would be required to repurchase that equipment, and all of the parties’ obligations under the contract would be reinstated; otherwise, all rights and obligations relating to the new separation plant and the related supply of gases would terminate automatically on March 31, 2012, and Siderar would be required to pay to Air Liquide Argentina an aggregate amount currently estimated at USD 12 million. Siderar assumed fixed commitments for the purchase of raw materials for a total amount of USD 678.2 million, which include purchases of certain raw materials at prices that are USD 21.6 million higher than market prices at the end of the period. The Company records the actual cost incurred for the purchase of such raw materials and does not recognize any anticipated losses, as sales prices of finished goods are expected to exceed production cost. - 13 - TERNIUM S.A. Notes to the Consolidated Condensed Interim Financial Statements (Contd.) 10 Contingencies, commitments and restrictions on the distribution of profits (continued) (ii) Steel supply contracts Grupo Imsa (now Ternium Mexico), together with Grupo Marcegaglia, Duferco International and Donkuk Steel were parties to a ten-year steel slab off-take framework agreement with Corus UK Limited (now Tata Steel UK Limited) dated as of December 16, 2004, which was supplemented by bilateral off-take agreements. Under the agreements, the off-takers could be required, in the aggregate, to purchase approximately 78% of the steel slab production of Corus’ Teeside facility in the North East of England, and Grupo Imsa’s share was 15.38%, or approximately 0.5 million tons per year, of the total production. In addition, the offtakers were required to make, in the aggregate and according to their respective pro rata shares, significant payments to Corus to finance capital expenditures. In December 2007, all of Grupo Imsa’s rights and obligations under this contract were assigned to Ternium Procurement S.A. On April 7, 2009, Ternium Procurement S.A., together with the other off-takers, declared the early termination of the off-take framework agreement and their respective off-take agreements with Corus pursuant to a provision allowing the off-takers to terminate the agreements upon the occurrence of certain events specified in the off-take framework agreement. Corus initially denied the occurrence of the alleged termination event, stated that it would pursue specific performance and initiated an arbitration proceeding against the off-takers and Ternium Mexico (as guarantor of Ternium Procurement’s obligation) seeking damages arising out of the alleged wrongful termination of the off-take agreements, which damages Corus did not quantify but stated would exceed the USD 150 million (approximately USD 29.7 million in the case of Ternium Procurement), the maximum aggregate cap on liability that the off-takers understand would have under the off-take framework agreement (a limitation that Corus disputed). In addition, Corus threatened to submit to arbitration further claims in tort against the off-takers, and also threatened to submit such claims against certain third parties to such agreements, including the Company. The off-takers and Ternium Mexico, in turn, denied Corus’ claims and brought counterclaims against Corus which, in the aggregate, would also be greater than USD 150 million. On May 12, 2009, Corus, by a letter from its lawyers, alleged that the off-takers' termination notice amounted to a repudiatory breach of the agreements and stated that it accepted that the agreements had come to an end and that it would no longer pursue a claim for specific performance in the arbitration; the claim for damages, for all losses caused by the alleged off-takers’ wrongful repudiation of the agreements, however, would be maintained. On July 9, 2009, Corus submitted an amended request for arbitration adding tortious claims against the off-takers and adding to its claims the payment of punitive or exemplary damages. On December 21, 2010, the arbitration tribunal issued a partial final award where it held that the off-takers had invalidly terminated the off-take agreements. The tribunal also held that the maximum aggregate USD 150 million liability cap (out of which approximately USD 29.7 million corresponds to Ternium Procurement) provided in the off-take framework agreement applied to all of Corus’s claims against the off-takers, including tort as well as contract claims. The tribunal formally admitted new claims and counterclaims into the arbitration proceedings on April 10, 2011. On April 15, 2011, the arbitration tribunal issued a second partial final award where it held that the respondents shall pay to the claimant GBP 1.6 million for its reasonable legal and other costs incurred before the first partial final award. At the date hereof, all other issues in this arbitration proceeding, including damages and final costs awards and other off-takers’ counterclaims, are pending determination. As of the date hereof, Ternium believes that Ternium Procurement’s final liability in connection with this matter (which in no event may exceed the amount of the cap) cannot be reasonably estimated. - 14 - TERNIUM S.A. Notes to the Consolidated Condensed Interim Financial Statements (Contd.) 10 Contingencies, commitments and restrictions on the distribution of profits (continued) (iii) Restrictions on the distribution of profits Under Luxembourg law, at least 5% of net income per year calculated in accordance with Luxembourg law and regulations must be allocated to a reserve until such reserve equals 10% of the share capital. At December 31, 2010, this reserve reached the above-mentioned threshold. As of December 31, 2010, Ternium may pay dividends up to USD 6.3 billion in accordance with Luxembourg law and regulations. Shareholders' equity under Luxembourg law and regulations comprises the following captions: At December 31, 2010 Share capital 2,004,743 Legal reserve 200,474 Distributable reserves 101,437 Non distributable reserves 1,414,122 Accumulated profit at December 31, 2010 6,201,934 Total shareholders’ equity under Luxembourg GAAP (1) As a result of the repurchase of its own shares from Usiminas on February 15, 2011 (see note 12), the Company is required under applicable Luxembourg law to create a new non-distributable reserve in the amount of USD 150 million. 11 Nationalization of Sidor On March 31, 2008, Ternium S.A. (the “Company”) controlled approximately 59.7% of Sidor, while Corporación Venezolana de Guayana, or CVG (a Venezuelan governmental entity), and Banco de Desarrollo Económico y Social de Venezuela, or BANDES (a bank owned by the Venezuelan government), held approximately 20.4% of Sidor and certain Sidor employees and former employees held the remaining 19.9% interest. Further to several threats of nationalization and various adverse interferences with management in preceding years, on April 8, 2008, the Venezuelan government announced its intention to take control over Sidor. On April 29, 2008, the National Assembly of Venezuela passed a resolution declaring that the shares of Sidor, together with all of its assets, were of public and social interest, and authorizing the Venezuelan government to take any action it deemed appropriate in connection with any such assets, including expropriation. Subsequently, Decree Law 6058 of the President of Venezuela dated April 30, 2008, ordered that Sidor and its subsidiaries and associated companies be transformed into state-owned enterprises (“empresas del Estado”), with the government owning not less than 60% of their share capital. On July 12, 2008, Venezuela, acting through CVG, assumed operational control and complete responsibility for Sidor's operations, and Sidor's board of directors ceased to function. However, negotiations between the Venezuelan government and the Company regarding the terms of the compensation continued over several months, and the Company retained formal title over the Sidor shares during that period. On May 7, 2009, the Company completed the transfer of its entire 59.7% interest in Sidor to CVG. The Company agreed to receive an aggregate amount of USD 1.97 billion as compensation for its Sidor shares. Of that amount, CVG paid USD 400 million in cash at closing. The balance was divided in two tranches: the first tranche of USD 945 million was scheduled to be paid in six equal quarterly installments beginning in August 2009 until November 2010, while the second tranche would be due in November 2010, subject to quarterly mandatory prepayment events based on the increase of the WTI crude oil price over its May 6, 2009 level. Under the agreements with CVG and Venezuela, in the event of non-compliance by CVG with its payment obligations, the Company reserved the rights and remedies that it had prior to the transfer of the Sidor shares in relation to any claim against Venezuela, subject to certain limitations, including that the Company may not claim an amount exceeding the outstanding balance due from CVG. - 15 - TERNIUM S.A. Notes to the Consolidated Condensed Interim Financial Statements (Contd.) 11 Nationalization of Sidor (continued) CVG made all payments required to be made under the agreements governing the transfer of Sidor to Venezuela except for the final payment due on November 8, 2010. On December 18, 2010, Ternium reached an agreement with CVG, on the rescheduling of the unpaid balance, which amounted to USD 257.4 million. As provided in the refinancing agreement, CVG paid USD 7.0 million to Ternium in January 2011, and CVG is required to pay the remainder in five quarterly installments, beginning on February 15, 2011 and ending on February 15, 2012. The first installment of USD 31.2 million was paid on February 16, 2011. As security for the payment of the outstanding balance, Ternium received, duly endorsed in its favor, promissory notes issued by Energía Argentina S.A. (“Enarsa”) and Compañía Administradora del Mercado Mayorista Eléctrico S.A. (“Cammesa”) (both companies owned by the Argentine government) to PDVSA Petróleo S.A. (a company owned by the Venezuelan government). In addition, Ternium continues to reserve all of its rights under contracts, investment treaties and Venezuelan and international law in the event of non-payment of the amounts still owing to it. The payments so rescheduled bear interest at 6.3% annual rate and, accordingly, the carrying amount of the receivable does not differ significantly from the net present value, at market rates, of the expected cash flows there under. At March 31, 2011, following the receipt of USD 1,759.2 million in cash payments in the aggregate, the carrying amount of the Sidor financial asset amounted to USD 223.5 million (all of which were current). In the three-month period ended March 31, 2011 and 2010, the Company recorded gains in the amount of USD3.8 million and USD 27.2 million, respectively. These gains are included in “Interest income – Sidor financial asset” in the Income Statement and represent the accretion income over the receivable held against CVG. All the above is without prejudice to the rights of the Company, including the rights and remedies reserved in the agreement with CVG and Venezuela as described above, in the event of non-compliance by CVG with its payment obligations. 12 Repurchase of Shares from Usiminas concurrently with secondary public offering On January 31, 2011, Ternium entered into a transaction and registration rights agreement with its 14.3% shareholder Usinas Siderúrgicas de Minas Gerais S.A. – Usiminas (“Usiminas”) and Techint Holdings S.à.r.l. (“
